UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 10, 2009 GENESIS CAPITAL CORPORATION OF NEVADA (Exact name of registrant as specified in its charter) Nevada 000-27831 91-1947658 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) One N.E. First Avenue, Suite 306, Ocala, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (718) 554-3652 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Forward Looking Statements The statements contained in this report that are not historical facts are forward-looking statements that represent management’s beliefs and assumptions based on currently available information.Forward-looking statements include all statements that are not historical facts and can be identified by the use of forward-looking terminology such as the words “believes,” “intends,” “may,” “will,” “should,” “anticipates,” “expects,” “could,” “plans,” or comparable terminology or by discussions of strategy or trends.Although management believes that the expectations reflected in such forward-looking statements are reasonable, the Company cannot give any assurances that these expectations will prove to be correct.Such statements by their nature involve risks and uncertainties that could significantly affect expected results, and actual future results could differ materially from those described in such forward-looking statements. Among the factors that could cause actual future results to differ materially are the risks and uncertainties discussed in this report.While it is not possible to identify all factors, management continues to face many risks and uncertainties including, but not limited to, the ability of the Company or a target entity to meet the requirements to close any potential acquisition, the results of operations and profitability of the Company following the acquisition of a new business venture, the acceptance in the market of the products or services offered by the Company following an acquisition.Should one or more of these risks materialize, or should the underlying assumptions prove incorrect, actual results could differ materially from those expected.The Company disclaims any intention or obligation to update publicly or revise such statements whether as a result of new information, future events or otherwise. Item 1.01 Entry into a Material Definitive Agreement. The Merger Genesis Capital Corporation of Nevada, a Nevada corporation (the “Company”), Genesis Capital Acquisition Corp., a Nevada corporation and a wholly-owned subsidiary of the Company (“Merger Sub”), Mateo Mining Corp., a Delaware corporation (“Mateo”), Christopher Astrom,Richard Astrom, Mark D. Klok, Rock Consulting LLC, Manuel Rendon, Alex DeRoberts and Hidalgo Mining Corporation entered into an Agreement and Plan of Merger (the “Merger Agreement”) on July 21, 2009 pursuant to which Merger Sub agreed to merge with and into
